10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 20-50138-btb Doc 34 Entered 06/05/20 10:54:05 Page i1of3

NVB 4002 (Rev. 7/16)

NVB 4002 Rev (7/16)

Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
* OR RO KOK
Darrell Kelly Allin ) BK- 20-50138-btb
in Te-Kelly Jean Allin )
y ) Chapter: 7]
)
) Trustee:
Debtor. )
) CHANGE OF ADDRESS OF:
) () DEBTOR
) () CREDITOR
) () OTHER
)

 

I request that notice be sent to the following address: (please print)

Mike Parker, Mike Parker Trucking Co

 

 

 

 

Name
Address

3386 E Rimrunner Dr

St George UT 84790
City State Zip Code

Please check the applicable boxes:
The change of address is applicable only in the above captioned case.
O The change of address is also applicable in the following related cases: (please list the case

numbers)

 

O Check here if you are a Debtor or Joint Debtor and you receive court orders and notices by

email (DeBN) rather than by U.S. mail to your mailing address. Please provide your DeBN
account

number below (DeBN account numbers can be located in the subject line of all emailed court

orders and notices.)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 20-50138-btb Doc 34 Entered 06/05/20 10:54:05 Page 2 of 3

Debtor’s DeBN account number

 

Joint Debtor’s DeBN account number

DATE:.05/12/2020 ee ( —

SIGNATURE.

NOTE: Please submit an original and one copy for the record.

 
Case 20-50138-btb Doc 34 Entered 06/05/20 10:54:05 Page 3of 3

4

Boga ta tgs :
ee EPS es,
Mme - a
AQP vis "
PRO Le ae

i rs wee o¢ UU
2020 JUN~T AMIN: 1%
MAR

~< ©

Te

Loan on
AL Le. :

 

NOTICE OF RECEIPT OF MAIL

This document was received through the mail by the U.S. Bankruptcy Court, District of
Nevada.

The court is committed to continuing service to the public during the Coronavirus
(COVID-19) outbreak. During Governor Sisolak’s press conference he stated that all
Nevadans should stay home to protect family and the public. The court is taking actions
to protect individuals involved in bankruptcy cases, as well as court employees, from
transmission of the virus.

Due to safety and health concerns for U.S. Bankruptcy Court's staff, the time stamp on
this document is when the envelope was received in the Clerk’s office. The documents
are being held for a minimum of 24 hours before processing per instructions for
handling mail by the U.S. Marshal Service.

Clerk’s Office

U.S. Bankruptcy Court,

District of Nevada

Phone: 1-866-232-1266

Email: helpdesk@nvb.uscourts.gov
Website: ‘Www.nvb.uscourts.gov

 
